Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 2/9/2022. 
Claims 1-25 are pending in the case.

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-25 have been considered, but are not persuasive. Applicant argues that the amended claims are allowable due to the following:
Regarding claim(s) 1, 10 and 18, applicant argues “Gibson and Nadler, taken singly or in combination, do not teach or suggest "extracting concept combinations from each visualization of said dashboard" as recited in claim 1 and similarly in claims 10 and 18. The Examiner cites paragraphs [0041-0044] of Gibson as teaching the above-cited claim limitation. Office Action (12/24/2021), pages 2-3. Applicant respectfully traverses…Gibson teaches that at 310, key visual elements may be associated with one or more fields. [0041]. Gibson further teaches that as such, it may be determined if at least one visual element within the plurality of visual elements is associated with at least one data field within a plurality of data fields. [0041]. Gibson additionally teaches that each key visual element may be associated with one or more fields. [0041]. Furthermore, Gibson teaches that next, at 312, the data may be unified. [0042]. Additionally, Gibson teaches that the plurality of visualizations (i.e., data sets) may be unified to generate at least one unified visualization. [0042]. In addition, Gibson teaches that next, based on the input of step 312, at 314, each data field may be analyzed using current technology, such as "smart metadata." [0043]. Gibson further teaches that at least one data field within a plurality of data fields associated with the plurality of elements may be identified. [0043]. Gibson additionally teaches that then at 316, the tables may be merged. [0044]. Furthermore, Gibson teaches that the plurality of visualizations may be merged into a plurality of data sets. [0044]. Additionally, Gibson teaches that the matching categories or dimensions may be used to merge the data tables. [0044]…Hence, Gibson teaches associating each key visual element with one or more fields. Gibson further teaches unifying the plurality of visualizations (i.e., data sets) to generate at least one unified visualization. Gibson additionally teaches analyzing each data field, such as using smart metadata. Furthermore, Gibson teaches merging the tables. Additionally, Gibson teaches that the matching categories or dimensions may be used to merge the data tables…There is no language in the cited passages that teaches or suggests extracting concept combinations from each visualization of the dashboard. Instead, Gibson simply teaches unifying the plurality of visualizations (i.e., data sets) to generate at least one unified visualization…Furthermore, Gibson teaches extracting data from the visualizations, where the data may be represented in a table. See, e.g., paragraph [0033] of Gibson. The Examiner has not pointed to any language in Gibson where such extracted data corresponds to concept combinations”.
Examiner respectfully disagrees. Examiner notes that claims 1, 10 and 18 do not specify what constitutes a “concept” or a “concept combination” and do not specify how the concept combinations are extracted. Further applicant has not explained how the smart metadata of Gibson is different from the broad recitation of “concept combination”.
Examiner asserts that Gibson [41-44] teaches that concepts used to combine data and fields are determined, fields are normalized to determine multiple fields that represent the same topic (such as year), and therefore sufficiently teaches extracting concept combinations from each visualization of said dashboard.

Regarding claim(s) 1, 10 and 18, applicant argues “Gibson and Nadler, taken singly or in combination, do not teach or suggest "extracting a list of topics from said dashboard" as recited in claim 1 and similarly in claims 10 and 18. The Examiner cites paragraphs [0041-0044] of Gibson as teaching the above-cited claim limitation. Office Action (12/24/2021), pages 2-3. Applicant respectfully traverses…As stated above, Gibson teaches associating each key visual element with one or more fields. Gibson further teaches unifying the plurality of visualizations (i.e., data sets) to generate at least one unified visualization. Gibson additionally teaches analyzing each data field, such as using smart metadata. Furthermore, Gibson teaches merging the tables. Additionally, Gibson teaches that the matching categories or dimensions may be used to merge the data tables…There is no language in the cited passages that teaches or suggests extracting a list of topics from the dashboard…Instead, Gibson simply teaches merging tables, where the matching categories or dimensions may be used to merge the data tables…Furthermore, Gibson instead teaches extracting visual elements as opposed to extracting a list of topics. See, e.g. paragraph [0039] of Gibson”.
Examiner respectfully disagrees. Examiner asserts that Gibson [41-44] teaches concepts (topics) used to combine data and fields in the dashboard are determined and therefore sufficiently teaches extracting a list of topics from said dashboard.

Regarding claim(s) 1, 10 and 18, applicant argues “Gibson and Nadler, taken singly or in combination, do not teach or suggest "storing said dashboard template descriptor in a database" as recited in claim 1 and similarly in claims 10 and 18. The Examiner cites paragraphs [0061-0062, 0069 and 0087] of Nadler as teaching the above-cited claim limitation. Office Action (12/24/2021), page 3. Applicant respectfully traverses…Nadler teaches that the data-objects (such as data object 400A, 400B, as shown in Figure 4) are used to represent two dimensional, three dimensional or multidimensional data in a graphical form. [0061]. Nadler further teaches that the data-object 400A are not limited to only graphical representations of data; the data- object 400A also include symbolic representation of data. [0061]. Nadler additionally teaches that the user interface (UI) rendered on the display screen is generated by any collection or set of instructions executable by an associated digital system. [0062]. Furthermore, Nadler teaches that the user interface (UI) is operable to interact with the user to convey graphical and/or textual information and receive input from the user. [0062]. Additionally, Nadler teaches that the data processing module 108 is configured to determine connections between the one or more data sources 118 and data-object 400A to be visualized based on the user profile. [0069]. In addition, Nadler teaches that the determined connections indicate individual fields of a data record that can be connected to data-object 400A which represent parameters for generating data visualization. [0069]. Nadler further teaches that in some examples, an input parameter of data from a data source 118 is used to indicate the connection to the data field(s) in the database. [0069]. Nadler additionally teaches that referring to Figure 2 is illustrated a schematic representation of an exemplary user profile module 202, a database arrangement 204, a data processing module 206, a data source 208 and a user device 210, pertaining to a data visualization system 200 (similar to the system 100 of Figure 1), in accordance with an embodiment of the present disclosure. [0087]. Furthermore, Nadler teaches that at step 212, in the user profile module 202, one or more data sources and one or more data-objects are associated with the user profile of the given user. [0087]…Hence, Nadler teaches using data-objects to represent two dimensional, three dimensional or multidimensional data in a graphical form. Nadler further teaches that the user interface (UI) rendered on the display screen is generated by any collection or set of instructions executable by an associated digital system. Nadler additionally teaches determining the connections between the data sources and the data-object to be visualized based on the user profile. Furthermore, Nadler teaches that in some examples, an input parameter of data from a data source is used to indicate the connection to the data field(s) in the database. Additionally, Nadler teaches that in the user profile module, one or more data sources and one or more data-objects are associated with the user profile of the given user... There is no language in the cited passages that teaches or suggests storing the dashboard template descriptor in a database. Instead, Nadler simply teaches determining the connections between the data sources and the data-object to be visualized based on the user profile. Such data sources corresponds to databases comprising data pertaining to organizations, institutions or individuals. See, e.g., paragraph [0060] of Nadler. The Examiner has not shown storing a dashboard template descriptor (aggregated concept combinations, list of topics and column-to-visualization mappings as previously recited in claims 1, 10 and 19) in such a database…Furthermore, Nadler teaches storing the graded or validated data in the database for later retrieval. See, e.g., paragraph [0083] of Nadler. There is no language in Nadler regarding storing a dashboard template descriptor (aggregated concept combinations, list of topics and column-to-visualization mappings as previously recited in claims 1, 10 and 18) in such a database”.
Examiner respectfully disagrees. Claims 1, 10 and 18 are rejected on the basis on the combination of Gibson and Nadler. Appellant’s arguments argue that Nadler does not teach limitations that Examiner has relied on Gibson to teach. However, the references are being applied under §103 and need not each disclose all of the claimed limitations. As set forth in the rejection all of the claimed limitations are found in one or more of the applied references. 
Examiner further notes that Nadler [61, 62, 69, 87] teaches that a dashboard template descriptor may be stored in a database to be used to generate dashboard at any time, descriptor may have data-object (visualization element) position and label information, and therefore sufficiently teaches storing a dashboard template descriptor in a database.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore Examiner asserts that the combination of Gibson and Nadler sufficiently teaches the limitations of claims 1, 10 and 18.

Regarding claim(s) 2-9, 11-17 and 19-25, applicant argues the claims each recite a combination of features of independent claims 1, 10 and 18 respectively, and hence claims 2-9, 11-17 and 19-25 are patentable over Gibson in view of Nadler for at least the reasons that claims 1, 10 and 18 are patentable over Gibson in view of Nadler.
For the reasons discussed above with respect to claims 1, 10 and 18, Examiner asserts the combination of Gibson in view of Nadler sufficiently teaches the combination of features of independent claims 1, 10 and 18 that are recited in each of claims 2-9, 11-17 and 19-25.

Regarding claim(s) 2, 11 and 19, applicant argues “Gibson and Nadler, taken singly or in combination, do not teach or suggest "identifying concepts in columns of a dataset used in each visualization of said dashboard; and collecting statistical attributes of said columns of said dataset used in each visualization of said dashboard" as recited in claim 2 and similarly in claims 11 and 19. The Examiner cites paragraphs [0039 and 0043-0044] of Gibson as teaching the above-cited claim limitation. Office Action (12/24/2021), page 3. Applicant respectfully traverses…Gibson teaches that at 304, the targets are processed (i.e. a plurality of elements within the plurality of visualizations may be analyzed). [0039]. Gibson further teaches that for example, a scanned image may be processed using existing image recognition technology to identify aspects of the image. [0039]. Gibson additionally teaches that then, at 306, a plurality of visual elements associated with the plurality of elements may be decoded. [0039]. Furthermore, Gibson teaches that for example, visual elements, such as stacked elements, targets, trend lines, etc. may be extracted. [0039]. Additionally, Gibson teaches that next, based on the input of step 312, at 314, each data field may be analyzed using current technology, such as "smart metadata." [0043]. In addition, Gibson teaches that therefore, at least one data field within a plurality of data fields associated with the plurality of elements may be identified. [0043]. Gibson further teaches that then at 316, the tables may be merged. [0044]. Gibson additionally teaches that therefore, the plurality of visualizations may be merged into a plurality of data sets. [0044]. Furthermore, Gibson teaches that the matching categories or dimensions may be used to merge the data tables. [0044]…Hence, Gibson teaches analyzing the plurality of elements within the plurality of visualizations. Additionally, Gibson teaches that a scanned image may be processed using existing image recognition technology to identify aspects of the image. Gibson further teaches decoding a plurality of visual elements associated with the plurality of elements. Gibson additionally teaches analyzing each data field. Furthermore, Gibson teaches merging tables, such as by using the matching categories or dimensions to merge the data tables. 
There is no language in the cited passages that teaches or suggests identifying concepts in columns of a dataset used in each visualization of the dashboard. Instead, Gibson simply teaches identifying aspects of an image…Neither is there any language in the cited passages that teaches or suggests collecting statistical attributes of the columns of the dataset used in each visualization of the dashboard. Instead, Gibson simply teaches analyzing each data field. The Examiner has not shown that such analysis includes collecting statistical attributes of the columns of the dataset used in each visualization of the dashboard”.
Examiner respectfully disagrees. Examiner notes that claim limitations “concepts” and “statistical attributes” are broad in claims 2, 11 and 19 and it is unclear as to how the topics and smart metadata is different from the recited “concepts” in the claims and how the statistical analysis of Gibson is different from the recited “statistical attributes” in the claims.
Examiner asserts that Gibson [39, 43-44] teaches that topics (concepts) in visualizations are determined and statistical analysis used in dashboard visualizations are determined (columns, counts used in table and chart visualizations), and therefore sufficiently teaches identifying concepts in columns of a dataset used in each visualization of said dashboard; and collecting statistical attributes of said columns of said dataset used in each visualization of said dashboard.

Regarding claim(s) 3, 12 and 20,` applicant argues “Gibson and Nadler, taken singly or in combination, do not teach or suggest "resolving columns used in each visualization of said dashboard to ontological concepts; and grouping said ontological concepts into combinations based on their usage in visualizations of said dashboard" as recited in claim 3 and similarly in claims 12 and 20. The Examiner cites paragraph [0043] of Gibson as teaching the above-cited claim limitations. Office Action (12/24/2021), page 4. Applicant respectfully traverses. 
Gibson teaches that at 314, each data field may be analyzed using current technology, such as "smart metadata." [0043]. Gibson further teaches that therefore, at least one data field within a plurality of data fields associated with the plurality of elements may be identified. [0043]. Gibson additionally teaches that as such, a determination may be made as to which fields from each data set (i.e., from each visualization within the collection of visualizations) are in fact representing the same element. [0043]. Furthermore, Gibson teaches that according to one embodiment, "smart metadata" technology may be utilized to intelligently determine that two elements may be matched even if the two elements are not an exact match. [0043]. 
Hence, Gibson teaches analyzing each data field using "smart metadata." Gibson further teaches identifying at least one data field within a plurality of data fields associated with the plurality of elements. Gibson additionally teaches determining which fields from each data set (i.e., from each visualization within the collection of visualizations) are in fact representing the same element…There is no language in the cited passage that teaches or suggests resolving columns used in each visualization of the dashboard to ontological concepts. Instead, Gibson simply teaches determining which fields from each data set are in fact representing the same element….Neither is there any language in the cited passage that teaches or suggests grouping the ontological concepts into combinations based on their usage in visualizations of the dashboard. Instead, as discussed above, Gibson simply teaches determining which fields from each data set are in fact representing the same element”.
Examiner respectfully disagrees. Examiner notes that claims do not specify what constitutes an “ontological concept” and it is unclear as to how the field names normalized using the smart metadata is different from the recited “ontological concept”.  Examiner asserts that Gibson [43] teaches that field names are normalized using smart metadata, fields that represent the same concept are grouped using the same smart metadata even if they are not an exact match (concepts are grouped into ontological concepts), and therefore sufficiently teaches resolving columns used in each visualization of said dashboard to ontological concepts; and grouping said ontological concepts into combinations based on their usage in visualizations of said dashboard.

Regarding claim(s) 4, 13 and 21, applicant argues “Gibson and Nadler, taken singly or in combination, do not teach or suggest "identifying concepts in columns of a dataset used in each visualization of said dashboard to form a list of concepts; and converting said list of concepts to a distinct set of concepts" as recited in claim 4 and similarly in claims 13 and 21. The Examiner cites paragraphs [0043 and 0044] of Gibson as teaching the above-cited claim limitations. Office Action (12/24/2021), page 4. Applicant respectfully traverses…Gibson teaches that at 314, each data field may be analyzed using current technology, such as "smart metadata." [0043]. Gibson further teaches that therefore, at least one data field within a plurality of data fields associated with the plurality of elements may be identified. [0043]. Gibson additionally teaches that as such, a determination may be made as to which fields from each data set (i.e., from each visualization within the collection of visualizations) are in fact representing the same element. [0043]. Furthermore, Gibson teaches that according to one embodiment, "smart metadata" technology may be utilized to intelligently determine that two elements may be matched even if the two elements are not an exact match. [0043]. Additionally, Gibson teaches that at 316, the tables may be merged. [0044]. In addition, Gibson teaches that therefore, the plurality of visualizations may be merged into a plurality of data sets. [0044]. Gibson further teaches that the matching categories or dimensions may be used to merge the data tables. [0044]. Gibson additionally teaches that as such, a reduced set of visualizations (i.e., reduced to the minimum set of visualizations possible) based on the identification of common data fields between the multiple visualizations is created. [0044]…Hence, Gibson teaches analyzing each data field using "smart metadata." Gibson further teaches identifying at least one data field within a plurality of data fields associated with the plurality of elements. Gibson additionally teaches determining which fields from each data set (i.e., from each visualization within the collection of visualizations) are in fact representing the same element. Furthermore, Gibson teaches merging tables, such as by using matching categories or dimensions to merge the data tables. Additionally, Gibson teaches creating a reduced set of visualizations (i.e., reduced to the minimum set of visualizations possible) based on the identification of common data fields between the multiple visualizations. 
There is no language in the cited passages that teaches or suggests identifying concepts in columns of a dataset used in each visualization of the dashboard to form a list of concepts. Instead, Gibson simply teaches determining which fields from each data set are in fact representing the same element…Neither is there any language in the cited passages that teaches or suggests converting the list of concepts to a distinct set of concepts. Instead, Gibson simply teaches creating a reduced set of visualizations (i.e., reduced to the minimum set of visualizations possible) based on the identification of common data fields between the multiple visualizations”.
Examiner respectfully disagrees. Examiner asserts that Gibson [43, 44] teaches that field names are normalized using smart metadata, fields that represent the same concept are grouped using the same smart metadata (concepts are grouped into a list of concepts) and therefore sufficiently teaches identifying concepts in columns of a dataset used in each visualization of said dashboard to form a list of concepts; and converting said list of concepts to a distinct set of concepts. Examiner further notes that applicant’s claims do not preclude creating a reduced set of visualizations, and the independent claims recite aggregating visualizations.

Regarding claim(s) 5, 14 and 22, applicant argues “Gibson and Nadler, taken singly or in combination, do not teach or suggest "performing a lexical analysis on text in said dashboard to extract a second list of concepts and concept combinations" as recited in claim 5 and similarly in claims 14 and 22. The Examiner cites paragraphs [0031, 0033 and 0034] of Gibson as teaching the above-cited claim limitation. Office Action (12/24/2021), page 4. Applicant respectfully traverses. 
Gibson teaches that according to at least one implementation of the present embodiment, a user may want to combine multiple charts or tables (i.e., visualizations) 202, 204. [0031]. Gibson further teaches that the visualization merging program 108A, 108B (Figure 1) may identify the common parts of the tables 202, 204. [0031]. Gibson additionally teaches that the merging of visualizations may be implemented by collecting the visualizations to be merged. [0033]. Furthermore, Gibson teaches that then the data may be extracted from the each visualization and the data may be represented in a table where each column in the table is a field of data and each row in the table is a row of data. [0033]. Additionally, Gibson teaches that the visualization merging program 108A, 108B (Figure 1) may compare two tables looking for columns that represent the same information. [0033]. In addition, Gibson teaches that if common dimensions are identified, then the tables may be merged. [0033]. Gibson further teaches that according to one implementation, a tally for each field of how common it is may be recorded. [0034]. Gibson additionally teaches that for example, if a field is found to be common among 5 tables, its tally may be 5. [0034]. Furthermore, Gibson teaches that as such, to merge the tables, the fields from the first table may be extended to include the fields in the second table that are not common. [0034]. Additionally, Gibson teaches that then the visualization merging program 108A, 108B (Figure 1) may determine which rows may be appended and which rows may be updated. [0034]. In addition, Gibson teaches that rows may be updated if the values of all common fields are the same. [0034]. Gibson further teaches that the process of merging may be repeated until all tables have been merged. [0034]. Gibson additionally teaches that after the tables have been reduced or merged, the system may create a visualization to represent all the merged tables. [0034]…Hence, Gibson teaches that the visualization merging program may identify the common parts of the tables. Gibson further teaches that the data may be extracted from each visualization and the data may be represented in a table where each column in the table is a field of data and each row in the table is a row of data. Gibson additionally teaches comparing two tables looking for columns that represent the same information, and if so, then the tables may be merged. Furthermore, Gibson teaches updating the rows if the values of all common fields are the same. Additionally, Gibson teaches that after the tables have been reduced or merged, the system may create a visualization to represent all the merged tables. 
There is no language in the cited passages that teaches or suggests performing a lexical analysis on text in the dashboard to extract a second list of concepts and concept combinations. Instead, Gibson simply teaches comparing two tables looking for columns that represent the same information, and if so, then the tables may be merged”.
Examiner respectfully disagrees. Examiner asserts that Gibson [31, 33, 34] teaches that visualization headings (text) may be analyzed to generate fields of importance and how to combine fields and therefore sufficiently teaches performing a lexical analysis on text in said dashboard to extract a second list of concepts and concept combinations.

Regarding claim(s) 6, 15 and 23, applicant argues “Gibson and Nadler, taken singly or in combination, do not teach or suggest "scoring concepts listed in said second list of concepts and in said distinct set of concepts based on one or more of the following: occurrence frequency of a concept in visualizations of said dashboard, usage of a concept in a visualization of said dashboard, results of said lexical analysis, context- based weighting and relationships between concepts across multiple visualizations" as recited in claim 6 and similarly in claims 15 and 23. The Examiner cites paragraph [0045] of Gibson as teaching the above-cited claim limitation. Office Action (12/24/2021), page 4. Applicant respectfully traverses…Gibson teaches that at 318, the field prominence may be determined based on occurrences. [0045]. Gibson further teaches that the prominence may be determined for at least one data field within a plurality of data fields associated with the plurality of elements. [0045]. Gibson additionally teaches that the field prominence for the at least one data field within the plurality of data fields may be comprised of a determination as to a number of occurrences associated with at least one data field within the plurality of data fields. [0045]. Furthermore, Gibson teaches that for example, the prominence of a data field may be determined by counting the number of times that a field is identified. [0045]. Additionally, Gibson teaches that as such, according to one implementation, fields that occur more often may be considered more prominent or more important. [0045]. 
Hence, Gibson teaches determining the field prominence based on occurrences. Gibson further teaches that the prominence of a data field may be determined by counting the number of times that a field is identified. Gibson additionally teaches that fields that occur more often may be considered more prominent or more important…There is no language in the cited passage that teaches or suggests scoring concepts listed in the second list of concepts and in the distinct set of concepts. Instead, Gibson simply teaches determining the field prominence based on occurrences…Neither is there any language in the cited passage that teaches or suggests scoring concepts listed in the second list of concepts and in the distinct set of concepts based on one or more of the following: occurrence frequency of a concept in visualizations of the dashboard, usage of a concept in a visualization of the dashboard, results of the lexical analysis, context-based weighting and relationships between concepts across multiple visualizations…Instead, Gibson simply teaches that the prominence of a data field may be determined by counting the number of times that a field is identified. ”.
Examiner respectfully disagrees. Examiner notes that counting the number of a field name is identified is based on “occurrence frequency of a concept” and determining prominence of a field does constitute scoring a concept.
Examiner therefore asserts that Gibson [45] teaches fields may be scored based on how many times they occur across visualizations and therefore sufficiently teaches scoring concepts listed in said second list of concepts and in said distinct set of concepts based on … occurrence frequency of a concept in visualizations of said dashboard.

Regarding claim(s) 7, 16 and 24, applicant argues “Gibson and Nadler, taken singly or in combination, do not teach or suggest "returning concepts with a score above a threshold value as corresponding to said list of topics extracted from said dashboard" as recited in claim 7 and similarly in claims 16 and 24. The Examiner cites paragraphs [0045 and14 0046] of Gibson as teaching the above-cited claim limitation. Office Action (12/24/2021), page 5. Applicant respectfully traverses...Gibson teaches that at 318, the field prominence may be determined based on occurrences. [0045]. Gibson further teaches that the prominence may be determined for at least one data field within a plurality of data fields associated with the plurality of elements. [0045]. Gibson additionally teaches that the field prominence for the at least one data field within the plurality of data fields may be comprised of a determination as to a number of occurrences associated with at least one data field within the plurality of data fields. [0045]. Furthermore, Gibson teaches that for example, the prominence of a data field may be determined by counting the number of times that a field is identified. [0045]. Additionally, Gibson teaches that as such, according to one implementation, fields that occur more often may be considered more prominent or more important. [0045]. In addition, Gibson teaches that at 320, the merged visualization may be produced. [0046]. Gibson further teaches that the plurality of elements may be unified to generate at least one unified visualization, the at least one unified visualization being based on the analyzing of the plurality of elements. [0046]…Hence, Gibson teaches determining the field prominence based on occurrences. Gibson further teaches that the prominence of a data field may be determined by counting the number of times that a field is identified. Gibson additionally teaches that fields that occur more often may be considered more prominent or more important. Furthermore, Gibson teaches producing the merged visualization. Additionally, Gibson teaches unifying the plurality of elements to generate at least one unified visualization, the at least one unified visualization being based on the analyzing of the plurality of elements…There is no language in the cited passages that teaches or suggests returning concepts with a score above a threshold value as corresponding to the list of topics extracted from the dashboard. Instead, Gibson simply teaches determining the field prominence based on occurrences ”.
Examiner respectfully disagrees. Examiner notes that claims 7, 16 and 24 are silent regarding concepts with a score below or equal to a threshold value and comparing a score with a threshold value.
Examiner asserts that Gibson [45, 46] fields with highest prominence values are identified, and therefore sufficiently teaches returning concepts with a score above a threshold value as corresponding to said list of topics extracted from said dashboard.

Regarding claim(s) 8, 17 and 25, applicant argues “Gibson and Nadler, taken singly or in combination, do not teach or suggest "storing said dashboard template descriptor alongside layout and visual metadata" as recited in claim 8 and similarly in claims 17 and 25. The Examiner cites paragraphs [0061, 0062, 0069 and 0087] of Nadler as teaching the above-cited claim limitation. Office Action (12/24/2021), page 5. Applicant respectfully traverses. 
As stated above, Nadler teaches using data-objects to represent two dimensional, three dimensional or multidimensional data in a graphical form. Nadler further teaches that the user interface (UI) rendered on the display screen is generated by any collection or set of instructions executable by an associated digital system. Nadler additionally teaches determining the connections between the data sources and the data-object to be visualized based on the user profile. Furthermore, Nadler teaches that in some examples, an input parameter of data from a data source is used to indicate the connection to the data field(s) in the database. Additionally, Nadler teaches that in the user profile module, one or more data sources and one or more data-objects are associated with the user profile of the given user…There is no language in the cited passages that teaches or suggests storing the dashboard template descriptor (aggregated concept combinations, list of topics and column-to-visualization mappings as recited in claims 1, 10 and 19) alongside layout and visual metadata. Instead, Nadler simply teaches using data-objects to represent two dimensional, three dimensional or multidimensional data in a graphical form”.
Examiner respectfully disagrees. Claims 8, 17 and 25 (and claims 1, 10 and 18) are rejected on the basis on the combination of Gibson and Nadler. Appellant’s arguments argue that Nadler does not teach limitations that Examiner has relied on Gibson to teach. However, the references are being applied under §103 and need not each disclose all of the claimed limitations. As set forth in the rejection all of the claimed limitations are found in one or more of the applied references. 
Examiner further notes that Nadler [61, 62, 69, 87] teaches a dashboard template descriptor may be stored in a database to be used to generate dashboard at any time, descriptor may have data-object (visualization element) position and label information), and therefore sufficiently teaches storing dashboard template descriptor alongside layout and visual metadata.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore Examiner asserts that the combination of Gibson and Nadler sufficiently teaches the limitations of claims 8, 17 and 25.

Regarding claim(s) 9 and 18 applicant argues “Gibson and Nadler, taken singly or in combination, do not teach or suggest "extracting column-to-visualization mappings from said dashboard in response to receiving an indication of creating or modifying said dashboard or said dashboard template" as recited in claim 9 and similarly in claim 18. The Examiner cites paragraph [0035] of Gibson as teaching the above-cited claim limitation. Office Action (12/24/2021), page 5. Applicant respectfully traverses…Gibson teaches that referring now to Figure 3, an operational flowchart illustrating the steps carried out by a program to merge visualizations according to at least one embodiment is depicted. [0035]. Gibson further teaches that, for example, the visualization merging program 108A, 108B (Figure 1) may be implemented as running on a client computer 102 (Figure 1) or server computer 112 (Figure 1). [0035]. Gibson additionally teaches that a user using client computer 102 (Figure 1) or server computer 112 (Figure 1) may, for example, scan, upload or create via a software application multiple charts or tables into the system. [0035]. Furthermore, Gibson teaches that as such, the user using client computer 102 (Figure 1) or server 112 (Figure 1) may wish to merge the multiple visualizations into a newly created visualization. [0035]…Hence, Gibson teaches that the visualization merging program may be implemented as running on a client computer or the server computer. Gibson further teaches that the user using the client computer or the server may wish to merge the multiple visualizations into a newly created visualization…There is no language in the cited passage that teaches or suggests extracting column-to-visualization mappings from the dashboard. Neither is there any language in the cited passage that teaches or suggests extracting column-to-visualization mappings from the dashboard in response to receiving an indication of creating or modifying the dashboard or the dashboard template…Instead, Gibson simply teaches that the user using the client computer or the server may wish to merge the multiple visualizations into a newly created visualization”.
Examiner respectfully disagrees. Examiner notes that independent claims 1 and 10 and their rejections show “extracting column-to-visualization mappings from a dashboard”. As noted in applicant’s arguments, the processes of Gibson are performed in response to the user using the client computer or the server to merge the multiple visualizations into a newly created visualization”.
Therefore examiner asserts that Gibson and Nadler sufficiently teaches the limitations of claims 9 and 18.

Regarding claim(s) 1, 10 and 19, applicant argues “In order to establish a prima facie case of obviousness, the Examiner must provide articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. KSR International Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396 (U.S. 2007)…	The Examiner admits that Gibson does not teach "storing said dashboard template descriptor in a database" as recited in claim 1 and similarly in claims 10 and 19. Office Action (12/24/2021), page 3. The Examiner asserts that Nadler teaches the above-cited claim limitation. Id. The Examiner's reasoning for modifying Gibson with Nadler to include the above-cited claim limitation is to "generate a dashboard at any time, and the combination would perform with a reasonable expectation of success (Nadler [61, 69, 87])." Id. The Examiner's reasoning is insufficient to establish a prima facie case of obviousness in rejecting claims 1-25…	The Examiner relies upon paragraphs [0061, 0069 and 0087] of Nadler as support for the Examiner's reasoning for modifying Gibson with Nadler to include the above-cited missing claim limitation of claims 1, 10 and 19…	Nadler teaches that the data-objects (such as data object 400A, 400B, as shown in Figure 4) are used to represent two dimensional, three dimensional or multidimensional data in a graphical form. [0061]. Nadler further teaches that the data-object 400A are not limited to only graphical representations of data; the data- object 400A also include symbolic representation of data. [0061]. Additionally, Nadler teaches that the data processing module 108 is configured to determine connections between the one or more data sources 118 and data-object 400A to be visualized based on the user profile. [0069]. In addition, Nadler teaches that the determined connections indicate individual fields of a data record that can be connected to data-object 400A which represent parameters for generating data visualization. [0069]. Nadler further teaches that in some examples, an input parameter of data from a data source 118 is used to indicate the connection to the data field(s) in the database. [0069]. Nadler additionally teaches that referring to Figure 2 is illustrated a schematic representation of an exemplary user profile module 202, a database arrangement 204, a data processing module 206, a data source 208 and a user device 210, pertaining to a data visualization system 200 (similar to the system 100 of Figure 1), in accordance with an embodiment of the present disclosure. [0087]. Furthermore, Nadler teaches that at step 212, in the user profile module 202, one or more data sources and one or more data-objects are associated with the user profile of the given user. [0087]…		Hence, Nadler teaches using data-objects to represent two dimensional, three dimensional or multidimensional data in a graphical form. Nadler additionally teaches determining the connections between the data sources and the data-object to be visualized based on the user profile. Furthermore, Nadler teaches that in some examples, an input parameter of data from a data source is used to indicate the connection to the data field(s) in the database. Additionally, Nadler teaches that in the user profile module, one or more data sources and one or more data-objects are associated with the user profile of the given user..	There is no language in Nadler (and in particular paragraphs [0061, 0069 and 0087] of Nadler) that makes any suggestion to store the dashboard template descriptor in a database (missing claim limitation) so as to generate a dashboard at any time (Examiner's reasoning). The Examiner has to provide some rational connection between the passages in Nadler that are the source of the Examiner's reasoning and the missing claim limitation. The Examiner's source of reasoning (paragraphs [0061, 0069 and 0087] of Nadler) simply discusses using data-objects to represent two dimensional, three dimensional or multidimensional data in a graphical form. How does using data- objects to represent two dimensional, three dimensional or multidimensional data in a graphical form provide motivation for one skilled in the art to modify the teachings of Gibson to store the dashboard template descriptor in a database (missing claim19 limitation)? What is the rational connection between storing the dashboard template descriptor in a database (missing claim limitation) and using data-objects to represent two dimensional, three dimensional or multidimensional data in a graphical form (Examiner's source of reasoning)? The passages in Nadler relied upon by the Examiner as support for modifying Gibson with Nadler to include the above-cited missing claim limitation of claims 1, 10 and 19 does not provide reasons as to why one skilled in the art would modify Gibson with Nadler to include the above-cited missing claim limitation. Accordingly, the Examiner has not presented a prima facie case of obviousness for rejecting claims 1-25. KSR International Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396 (U.S. 2007)..		Further, as stated above, in order to establish aprimafacie case of obviousness, the Examiner must provide articulated reasoning with some rational underpinning. KSR International Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396 (U.S. 2007). That is, in order to sustain the rejection of claims 1, 10 and 19 for obviousness, the Examiner has to provide some rational connection between the Examiner's reasoning for modifying Gibson with Nadler and the teachings of Gibson as well as the missing claim limitation…	Gibson addresses the problem of merging visualizations. See, e.g., paragraphs [0002-0004] of Gibson. The Examiner's rationale ("to generate a dashboard at any time") does not provide any reasons as to why one skilled in the art would modify Gibson (which addresses the problem of merging visualizations) to store the dashboard template descriptor in a database (missing claim limitation)…	Why would the reason to modify Gibson (whose purpose is to address the problem of merging visualizations) to store the dashboard template descriptor in a database (missing claim limitation) be to generate a dashboard at any time? The Examiner has not explained the connection between the teachings of Gibson and the teachings of generating a dashboard at any time. The Examiner cannot completely ignore the teachings of Gibson in concluding that it would have been obvious to modify Gibson to include the above-cited missing claim limitation of claims 1, 10 and 19...	Furthermore, what is the rational connection between storing the dashboard template descriptor in a database (missing claim limitation) and generating a dashboard at any time (Examiner's reasoning)? 	Hence, the Examiner's rationale does not provide articulated reasoning with some rational underpinning for modifying Gibson with Nadler to include the above- cited missing claim limitation of claims 1, 10 and 19. Accordingly, the Examiner has not presented a prima facie case of obviousness for rejecting claims 1-25. KSR International Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396 (U.S. 2007)”.
Examiner respectfully disagrees. Claims 1, 10 and 18 are rejected on the basis on the combination of Gibson and Nadler. Appellant’s arguments argue that Nadler does not teach limitations that Examiner has relied on Gibson to teach. However, the references are being applied under §103 and need not each disclose all of the claimed limitations. As set forth in the rejection all of the claimed limitations are found in one or more of the applied references. 
Examiner further notes that Gibson and Nadler are both directed towards dashboard template descriptor, and Nadler [61, 62, 69, 87] teaches that dashboard template descriptor may be stored in a database to be used to generate dashboard at any time, descriptor may have data-object (visualization element) position and label information), hence the motivation to combine the teaching of Nadler with the teaching of Gibson is so that dashboard template descriptor may be used at a later time.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 20150199834 A1), in view of Nadler (US 20190179829 A1).

Regarding claim 1, Gibson teaches a computer-implemented method for creating a descriptor for a dashboard template, the method comprising (Gibson [4-6, 21-24]): 
extracting column-to-visualization mappings from a dashboard (Gibson [39-41] relationships between fields (columns) and elements (visualizations) are determined; 
extracting concept combinations from each visualization of said dashboard; extracting a list of topics from said dashboard (Gibson [41-44] concepts used to combine data and fields are determined, fields are normalized to determine multiple fields that represent the same topic (such as year)); 
aggregating said concept combinations, said list of topics and said column-to- visualization mappings into a dashboard template descriptor (Gibson [49] dashboard template is generated based on all the dashboard information extracted).

Gibson does not specifically teach storing said dashboard template descriptor in a database.
However Nadler teaches storing a dashboard template descriptor in a database (Nadler [61, 62, 69, 87] dashboard template descriptor may be stored in a database to be used to generate dashboard at any time, descriptor may have data-object (visualization element) position and label information).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Nadler of storing said dashboard template descriptor in a database, into the invention suggested by Gibson; since both inventions are directed towards dashboard template descriptors, and incorporating the teaching of Nadler into the invention suggested by Gibson would provide the added advantage of using a dashboard template descriptor to be stored for usage to generate a dashboard at any time, and the combination would perform with a reasonable expectation of success
(Nadler [61, 69, 87]).

Regarding claim 2, Gibson and Nadler teach the invention as claimed in claim 1 above. Gibson further teaches identifying concepts in columns of a dataset used in each visualization of said dashboard; and collecting statistical attributes of said columns of said dataset used in each visualization of said dashboard (Gibson [39, 43-44] statistical analysis used in dashboard visualizations are determined).

Regarding claim 3, Gibson and Nadler teach the invention as claimed in claim 1 above. Gibson further teaches resolving columns used in each visualization of said dashboard to ontological concepts; and grouping said ontological concepts into combinations based on their usage in visualizations of said dashboard (Gibson [43] field names are normalized using smart metadata, fields that represent the same concept are grouped using the same smart metadata).

Regarding claim 4, Gibson and Nadler teach the invention as claimed in claim 1 above. Gibson further teaches identifying concepts in columns of a dataset used in each visualization of said dashboard to form a list of concepts; and converting said list of concepts to a distinct set of concepts (Gibson [43, 44] field names are normalized using smart metadata, fields that represent the same concept are grouped using the same smart metadata).

Regarding claim 5, Gibson and Nadler teach the invention as claimed in claim 4 above. 
Gibson further teaches performing a lexical analysis on text in said dashboard to extract a second list of concepts and concept combinations (Gibson [31, 33, 34] visualization headings may be analyzed to generate fields of importance and how to combine fields).

Regarding claim 6, Gibson and Nadler teach the invention as claimed in claim 1 above. 
Gibson further teaches scoring concepts listed in said second list of concepts and in said distinct set of concepts based on … occurrence frequency of a concept in visualizations of said dashboard…(Gibson [45] fields may be scored based on how many times they occur acrros visualizations).

Regarding claim 7, Gibson and Nadler teach the invention as claimed in claim 1 above. Gibson further teaches returning concepts with a score above a threshold value as corresponding to said list of topics extracted from said dashboard (Gibson [45, 46] fields with highest prominence values are identified).

Regarding claim 8, Gibson and Nadler teach the invention as claimed in claim 1 above. Gibson does not specifically teach storing said dashboard template descriptor alongside layout and visual metadata.
However Nadler teaches storing said dashboard template descriptor alongside layout and visual metadata (Nadler [61, 62, 69, 87] dashboard template descriptor may be stored in a database to be used to generate dashboard at any time, descriptor may have data-object (visualization element) position and label information).

Regarding claim 9, Gibson and Nadler teach the invention as claimed in claim 1 above. Gibson further teaches extracting column-to-visualization mappings from said dashboard in response to receiving an indication of creating or modifying said dashboard or said dashboard template (Gibson [35] template may be created when user wants to create new dashboard).

Claim 10 is a computer program product comprising instructions similar in scope to the instructions performed by the method of claim 1 and is rejected under the same rationale. Gibson further teaches a computer program product for creating a descriptor for a dashboard template, the computer program product comprising one or more computer readable storage mediums having program code embodied therewith, the program code comprising the programming instructions for (Gibson [4-6, 21-24]).

Claims 11-17 are dependent on claim 9 above, are a computer program product comprising instructions similar in scope to the instructions performed by the method of claims 2-8 respectively, and are rejected under the same rationale.

Claim 18 is a system executing instructions similar in scope to the instructions performed by the method of claim 1 and is rejected under the same rationale. Gibson further teaches system, comprising: a memory for storing a computer program for creating a descriptor for a dashboard template; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising (Gibson [4-6, 21-24])

Claims 19-25 are dependent on claim 18 above, are a system executing instructions similar in scope to the instructions performed by the method of claims 2-9 respectively, and are rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178